Exhibit 10.2

EXECUTION VERSION

DOMESTIC GUARANTY

Dated as of May 12, 2011

From

THE GUARANTORS NAMED HEREIN

And

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page  

Section 1.

  

Guaranty; Limitation of Liability

     1   

Section 2.

  

Guaranty Absolute

     2   

Section 3.

  

Waivers and Acknowledgments

     3   

Section 4.

  

Subrogation

     4   

Section 5.

  

Payments Free and Clear of Taxes, Etc.

     5   

Section 6.

  

Representations and Warranties

     5   

Section 7.

  

Covenants

     6   

Section 8.

  

Amendments, Guaranty Supplements, Etc.

     6   

Section 9.

  

Notices, Etc.

     7   

Section 10.

  

No Waiver; Remedies

     7   

Section 11.

  

Right of Set-off

     7   

Section 12.

  

Indemnification

     7   

Section 13.

  

Continuing Guaranty; Assignments under the Credit Agreement

     8   

Section 14.

  

Execution in Counterparts

     9   

Section 15.

  

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     9   

Exhibit A - Guaranty Supplement

 

Guaranty



--------------------------------------------------------------------------------

DOMESTIC GUARANTY

DOMESTIC GUARANTY (this “Guaranty”) dated as of May 12, 2011 made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

PRELIMINARY STATEMENT.

SENSATA TECHNOLOGIES B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (the “BV Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a
Delaware limited liability company (the “US Borrower”; together with the BV
Borrower, the “Borrowers”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands , are party to
a Credit Agreement dated as of May 12, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms defined therein and not otherwise defined herein being
used herein as therein defined) with certain Lenders party thereto, the Initial
L/C Issuer, the Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent. The Borrowers and the Guarantors have entered
into or may from time to time enter into lines of credit (committed or
uncommitted) and other similar arrangements (the “Bilateral Obligations”) with
Lenders or their Affiliates and certain other financial institutions as
initially set forth on Schedule XII of the Security Agreement and as such
schedule may be amended from time to time upon written notice by the Borrowers
to the applicable Lenders or Affiliates and certain other financial institutions
(each, in such capacity, a “Bilateral Provider”).

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
the Bilateral Providers to provide Bilateral Obligations and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of (i) all Obligations of (A) the BV Borrower
and (B) each Loan Party guaranteeing the Obligations of the BV Borrower,
(ii) all obligations of the BV Borrower and each Restricted Subsidiary in
respect of Cash Management Obligations and Secured Hedge Obligations and
(iii) the Bilateral Obligations of each Bilateral Provider, in respect of each
of the foregoing, whether now or hereafter existing (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable expenses (including, without limitation, reasonable fees and
reasonable out-of-pocket expenses of counsel) incurred by the Administrative
Agent in enforcing any rights under this Guaranty or any other Loan Document in
accordance with Section 10.04 of the Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent); provided, however, that in no event shall the
Guaranteed Obligations of any

 

Domestic Guaranty



--------------------------------------------------------------------------------

Guarantor include any of its obligations as a Borrower under the Credit
Agreement. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Guarantor under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Guarantor. Notwithstanding anything herein or the Credit Agreement to
the contrary, (i) the aggregate principal amount of all Bilateral Obligations
guaranteed hereby shall not exceed $40,000,000 and (ii) to the extent that
Bilateral Obligations are cash collateralized or otherwise guaranteed (other
than pursuant hereunder), such Bilateral Obligations shall not be guaranteed
hereby.

(b) Each Guarantor (other than the BV Borrower), and by its acceptance of this
Guaranty, the Administrative Agent, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state Law
to the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 8.01(f) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state Law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made under this Guaranty, the Foreign
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors (taken together with the aggregate net worth of all
other “Guarantors” (as such term is defined in the Credit Agreement) obligated
with respect to the Guaranteed Obligations (the “Other Guarantors”)) at the date
of enforcement is sought hereunder, then each Other Guarantor shall reimburse
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the BV Borrower or any other Loan Party

 

Guaranty

2



--------------------------------------------------------------------------------

or whether the BV Borrower or any other Loan Party is joined in any such action
or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party now or hereafter known (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any other Person upon the insolvency,
bankruptcy or reorganization of the BV Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default,

 

Guaranty

3



--------------------------------------------------------------------------------

acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereinafter
known.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the BV Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy against the BV Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common Law,
including, without limitation, the right to take or receive from the BV
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than (x) obligations with respect to
Secured Hedge Agreements, (y) Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable under the Loan Documents) and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
been cash collateralized or otherwise back-stopped, in each case, on terms
required by the Credit Agreement or shall have expired or been terminated and
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding

 

Guaranty

4



--------------------------------------------------------------------------------

sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Maturity Date of the Term Loan Facility and (c) the latest date of cash
collateralization or other back-stop, in each case, on the terms required by the
Credit Agreement or the expiration or termination of all Letters of Credit, such
amounts shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts, if
any, payable under this Guaranty shall have been paid in full in cash, (iii) the
Maturity Date of the Term Loan Facility shall have occurred and (iv) all Letters
of Credit shall have been cash collateralized or otherwise back-stopped, in each
case, on the terms required under the Credit Agreement, or shall have expired or
been terminated, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc.

(a) Any payment made by a Guarantor pursuant to this Guaranty which results in
the imposition of Taxes which would not have been imposed had the payment been
made by the BV Borrower shall be made free and clear of and without deduction
for any such Taxes; provided that if a Guarantor shall be required to deduct any
such Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums paid under this section) the Administrative Agent,
Lender or L/C Issuer (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Guarantor shall
make such deductions and (iii) such Guarantor shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Law. For the avoidance of doubt, this Section 5 shall be read as an
obligation of the Guarantors that is in addition to their Guarantee of the BV
Borrower’s obligations to indemnify for Taxes and Other Taxes pursuant to
Section 3.01 of the Credit Agreement and shall not relieve a Guarantor of its
obligations to make payments pursuant to Section 3.01 of the Credit Agreement on
the relevant Borrower’s behalf.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrowers with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) Such Guarantor has, independently and without reliance upon any and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty and each other Loan Document
to which it is or is to be a party, and such Guarantor has established adequate
means of obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will

 

Guaranty

5



--------------------------------------------------------------------------------

be familiar with, the business, condition (financial or otherwise), operations,
performance, properties and prospects of such other Loan Party.

Section 7. Covenants. Each Guarantor (other than the BV Borrower) covenants and
agrees that, so long as any part of the Guaranteed Obligations shall remain
unpaid, any Letter of Credit shall be outstanding and not cash collateralized or
otherwise back-stopped in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g) of the
Credit Agreement or any Lender shall have any Commitment, such Guarantor will
perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Loan Documents on
its or their part to be performed or observed or that the BV Borrower has agreed
to cause such Guarantor or such Subsidiaries to perform or observe.

Section 8. Amendments, Guaranty Supplements, Etc.

(a) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Secured Parties (other than any Lender that is, at such
time, a Defaulting Lender), (a) reduce or limit the obligations of any Guarantor
hereunder, release any Guarantor hereunder or otherwise limit any Guarantor’s
liability with respect to the Obligations owing to the Secured Parties under or
in respect of the Loan Documents except as provided in the next succeeding
sentence, (b) postpone any date fixed for payment hereunder or (c) change the
number of Secured Parties or the percentage of (x) the Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Available
Amount of outstanding Letters of Credit that, in each case, shall be required
for the Secured Parties or any of them to take any action hereunder. Upon the
sale of a Guarantor to the extent permitted in accordance with the terms of the
Loan Documents, such Guarantor (other than the BV Borrower) shall be
automatically released from this Guaranty; provided that no such release shall
occur if such Guarantor is a guarantor in respect of any Specified Junior
Financing Obligations, unless such Guarantor is released from its obligations
with respect to such Specified Junior Financing Obligations. The Administrative
Agent will, at such Guarantor’s expense, execute and deliver to such Guarantor
such documents as such Guarantor shall reasonably request to evidence the
release of such Guarantor from its Guarantee hereunder pursuant to this
Section 8; provided that such Guarantor shall have delivered to the
Administrative Agent a written request therefor and a certificate of such
Guarantor to the effect that the transaction is in compliance with the Loan
Documents. The Administrative Agent shall be authorized to rely on any such
certificate without independent investigation.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

 

Guaranty

6



--------------------------------------------------------------------------------

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the BV Borrower at the BV
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
any Agent, at its address specified in Schedule 10.02 of the Credit Agreement,
if to or any Lender, at its address specified in its Administrative
Questionnaire, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. All such notices and other communications shall be deemed to be given or
made at such time as shall be set forth in Section 10.02 of the Credit
Agreement. Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

Section 10. No Waiver; Remedies. No failure on the part of any to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by Law.

Section 11. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify such Guarantor after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, Attorney Costs) (which shall be limited to one (1) counsel to the
Administrative Agent and the Secured Parties (exclusive of one local counsel to
the Administrative Agent and the Secured Parties in each appropriate
jurisdiction), unless (x) the interests of the Administrative Agent and the
Secured Parties are sufficiently divergent, in which case one (1) additional
counsel may be appointed and (y) if the interests of any Loan Party or group of
Loan Parties (other than all of the Loan Parties) are distinctly or
disproportionately affected, one (1) additional counsel for such

 

Guaranty

7



--------------------------------------------------------------------------------

Loan Party or group of Loan Parties in connection with the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby) that may be actually incurred by or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Loans or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

(c) Each of the Indemnified Parties hereby also agrees that none of the
Guarantors shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to any of the Indemnified Parties or any of their respective
Affiliates or any of their respective officers, directors, employees, agents and
advisors, and each of the Indemnified Parties hereby agrees not to assert any
claim against any Guarantor on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Loans or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.

(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Term Loan
Facility and (iii) the latest date of cash collateralization or other back-stop,
in each case, on the terms required by the Credit Agreement, or expiration or
termination of all Letters of Credit, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Loan
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted herein or otherwise, in each
case as and to the extent provided in Section 10.07 of the Credit Agreement.
Except as expressly provided in the Credit Agreement, no Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Secured Parties.

 

Guaranty

8



--------------------------------------------------------------------------------

Section 14. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any New York State or federal court. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY LOAN PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

Guaranty

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SUBSIDIARY GUARANTORS

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC

By:   /s/ Jeffrey Cote   Name: Jeffrey Cote   Title: Chief Financial Officer

 

Domestic Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC. By:   /s/ Jeffrey Cote   Name:   Jeffrey Cote  
Title:   Chief Financial Officer

 

Domestic Guaranty



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES MASSACHUSETTS, INC. By:   /s/ Jeffrey Cote   Name:  
Jeffrey Cote   Title:   Chief Financial Officer

 

Domestic Guaranty



--------------------------------------------------------------------------------

Exhibit A To

The Domestic Guaranty

FORM OF DOMESTIC GUARANTY SUPPLEMENT

                     , 20    

Morgan Stanley Senior Funding, Inc., as Administrative Agent

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, NY 11201

Attn: Larry Benison / Gerard Jordan

Phone: (718) 754-7299 / 7422

Fax:      (718) 754-7249 / 7250

Credit Agreement dated as of May 12, 2011 amongSENSATA TECHNOLOGIES B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (the “BV
Borrower”), SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “US Borrower”), SENSATA TECHNOLOGIES INTERMEDIATE HOLDING
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, certain
Lender party thereto, the Initial L/C Issuer, the Initial Swing Line Lender and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Domestic
Guaranty referred to therein (such Domestic Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the BV Borrower, each
Loan Party guaranteeing the Obligations of the BV Borrower and each other
Restricted Subsidiary which is an obligor with respect to the Cash Management
Obligations now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise and the Bilateral Obligations of each Bilateral Provider (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and reasonable
out-of-pocket expenses of counsel) incurred by the Administrative Agent or any
other in enforcing any rights under this Guaranty Supplement, the Guaranty or
any other Loan Document in

 

Domestic Guaranty



--------------------------------------------------------------------------------

accordance with Section 10.04 of the Credit Agreement (including reasonable
fees, expenses and disbursements of any law firm or other external counsel to
the Administrative Agent); provided, however, that in no event shall the
Guaranteed Obligations of any Guarantor include any of its obligations as a
Borrower under the Credit Agreement. Without limiting the generality of the
foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
Notwithstanding anything herein or the Credit Agreement to the contrary, (i) the
aggregate principal amount of all Bilateral Obligations guaranteed hereby shall
not exceed $40,000,000 and (ii) to the extent that Bilateral Obligations are
cash collateralized or otherwise guaranteed (other than pursuant hereunder),
such Bilateral Obligations shall not be guaranteed hereby.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent, hereby confirms that it is the intention of all such
Persons that this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made under this Guaranty Supplement,
the Guaranty, the Foreign Guaranty; or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

(d) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors (taken together with the aggregate net worth of all
other “Guarantors” (as such term is defined in the Credit Agreement) obligated
with respect to the Guaranteed Obligations (the “Other Guarantors”)) at the date
of enforcement is sought hereunder, then each Other Guarantor shall reimburse
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Domestic Guaranty

2



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By       Title:  

 

Domestic Guaranty

3